Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.  	This office action is in response to RCE filed 01/12/2021 in which the claims 1-3, 5-20 are pending.
Specification
3. 	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.

The abstract of the disclosure is objected to because it does not serve as a concise statement of the technical disclosure of the patent, hence correction is required.

Drawings
4.  	i) The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Drawing are objected relating to failure to show features of the invention recited in claims 7-15, 18-20.Therefore, the following must be shown or the features canceled from the claims.
	ii)  The drawings are further objected 37 C.F.R. 1.84, Fig. 5 contain texts in boxes Process, Write, Grab  and Fig. 6 contain text in box after Step B are too long.  All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except tor color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see MPEP § 608.02, 37 C.F.R. 1.84).
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 

Claim Objections
5. 	Claims 1, 10, 14, 16 are objected
 	i) Limitations recited below in claim 1 are repetitive, appropriate correction required “a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; 
a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image “.
 	ii) Claims 10 recites “wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.” colon is incorrectly used. Claims 14 and 16 contain similar grammar errors.

Claim Rejections - 35 USC § 112
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.” and, claim 5 recites “only data extracted from each frame is stored locally and/or relayed to system servers. However specification & Fig. 5 including steps “grab image from camera” “Creates an image buffer variable to hold the latest image frame”. Fig. 4 also “grab a 
8. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. 	Claim 1-3, 7, 14, 18, 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 12 lacks antecedent basis for “the actual space”.
Claim 1, line 13 lacks antecedent basis for “the reference object information”.
Claim 2, line 1 lacks antecedent basis for “the video feed”.
Claim 2, line 2 lacks antecedent basis for “the processing unit”   Claim 1 refers to “a processor”.
Claim 3 line 1 lacks antecedent basis for “the images”. Claim 1 refers to “image frames” not images.
Claim 7, line 1 lacks antecedent basis for “the modeled impact” while claim 8 dependent therefrom confusingly refers to “a modeled impact”

There is insufficient antecedent basis for this limitation in the claim.
Claim 18 refers to “near real time” while claim 1 from which it depends recites the “real time”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. 
Regarding claim 20, the phrase “e.g.” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).

Double Patenting
10. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11. 	Claims   1, 7-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-19 of U.S. Patent No. 10,902,269 B2 in view of Steffanson et al. (US 2018/0341818 A1).

Instant application:16/449,490
U.S. Patent No. 10,902,269 B2
1. A computer vision system, comprising: a digital video camera that a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame; a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image; a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the 


7. The system of claim 1, wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on a cost of the intervention options , and impact, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data.

8. The system of claim 7, wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.  
9. The system of claim 8, wherein the systems provide for a continual improvement to the model.  
9. The system of claim 8, wherein the systems provide for a continual improvement to the model. 
10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.  
10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.  
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.  
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.  
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.  
13. The system of claim 12, wherein the other action that is modeled to best 


14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.  
15. The system of claim 1, wherein the system updates a model selected from at least one of: machine learning and artificial intelligence.
15. The system of claim 1, wherein the system updates a model selected from at least one of: f machine learning and artificial intelligence.  
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.
16. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.  
17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.
17. The system of claim 1, wherein the system is used relative to advertising costs of an establishment.  
18. The system of claim 1, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of 


19. The system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.



Referring to claim 1, although conflicting U.S. Patent No. 10,902,269 B2, does not explicitly disclose what’s claimed in instant application 16/449,490, “provides an audit and at least one report of the space”. However, Steffanson et al. (US 2018/0341818 A1) teaches “provides an audit and at least one report of the space” in para[0072] – [0074] & fig. 8 the objects and movement history and report the presence and activity in the environment & para[0094] teaches of the people movements,  para[0189] teaches of human activities). It would have been obvious before the effective filing date of the 
 	This is a provisional nonstatutory double patenting rejection.
12. 	Claims 1-3, 5, 7-14, 16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 11-18, 20  of copending Application No. 16/455,794 in view of Steffanson et al. (US 2018/0341818 A1).

Instant application:16/449,490
Copending Application No. 16/455,794
1. A computer vision system, comprising: a digital video camera that a camera that captures a plurality of image frames in a target field; a processor coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants 


Claim 2. The system of claim 1, wherein the video feed captured by the camera and relayed to the processing unit for processing and automated analysis is not stored in the system.
3. The system of claim 1, wherein the images are processed in real time.
3. The system of claim 1, wherein the images are processed in real time.
5. The system of claim 1, wherein only data extracted from each frame is stored locally and/or relayed to system servers.
5. The system of claim 1, wherein only data extracted from each frame is stored locally and/or relayed to system servers.
7. The system of claim 1, wherein the system creates a model of the conditions 


12. The system of claim 11, wherein the observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.

13. The system of claim 12, wherein the systems provide for a continual improvement to the model.
10. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.
14. The system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.
11. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
15. The system of claim 1, wherein the system is configured to make one or more recommendations to a human.
12. The system of claim 11, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
16. The system of claim 15, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.
13. The system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.
17. The system of claim 16, wherein the other action that is modeled to best address a condition of interest to an establishment.
14. The system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and 


20. The system of claim 1, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry.


Referring to claim 1, although conflicting application16/455,794, does not explicitly disclose what’s claimed in instant application 16/449,490, “provides an audit and at least one report of the space”. However, Steffanson et al. (US 2018/0341818 A1) teaches “provides an audit and at least one report of the space” in para[0072] – [0074] & fig. 8 the objects and movement history and report the presence and activity in the environment & para[0094] teaches of the people movements,  para[0189] teaches of human activities). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified copending claim 1 to combine the teaching of Steffanson because doing so merely combines prior art elements according to known methods to yield predictable results.
 	This is a provisional nonstatutory double patenting rejection.
Response to Arguments
13. 	Applicant's arguments filed 01/12/2021 merely by stating (on page 6) that claim 1 has been amended have been fully considered, and the newly amended claims are moot 
 	Applicant also provided that Application: 16/370,933, assigned to the same assignee, has been allowed.  Given the less degree of similarity between the claims of 16/370,933 which relates to system a detects and tracks animal wellness and habitat/intervention design in response to input images processed and the dimensions of the actual space and the present application, double patenting rejections has not been applied. 

Claim Rejections - 35 USC § 103
14. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

16. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.  	Claims 1-3, 5-6, 10-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 8,009,863) in view of Steffanson et al. (US 2018/0341818 A1).

 	Regarding claim 1, Sharma discloses a computer vision system (Figs. 1, 4 & Col 2 lines 55-67, col 3 lines 35-41), comprising: a digital video camera that captures a plurality of image frames of a target field of view (Fig 1 camera 110 & Col 3 lines 45-55, Col 6 lines 23-34 and Col 8 lines 16-32); a processor (Fig. 22 & col 22 line 21) coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame (Figs. 2 teaches tracking of several persons 402, 404 Person A and Person B & Fig. 4 teaches col 9 lines 10-40 teaches videos feeds 354-356 and image frames from the cameras processing by person detection 359 and person tracking 380 and Figs. 7-8  customer tracing 303 and path analysis 337, Fig 14 col 15 line 65-col 16 line charts 308-309 & Col 10 lines 1-39  path analyzer 337 tracks/detects the locations/paths of each customer & col 10 line 58-col 11 line 67); a camera that captures a plurality of image frames in a target field (Fig 1 camera 110 & Col 3 lines 45-55, Col 6 lines 23-34 and Col 8 lines 16-32); a processor coupled to the camera (Fig. 22 & col 22 line 21), the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames, assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame( Figs. 2 teaches tracking of several persons 402, 404 Person A and Person B & Fig. 4 teaches col 9 lines 10-40 teaches videos feeds 354-356 and image frames from the cameras processing by person detection 359 and person tracking 380 and Figs. 7-8  customer tracing 303 and path analysis 337, Fig 14 col 15 line 65-col 16 line charts 308-309 & Col 10 lines 1-39  path analyzer 337 tracks/detects the locations/paths of each customer & col 10 line 58-col 11 line 67); server (fig. 22 & col 21 line 10-col 22 line 21 client-server architecture) that calculates distances between any and all: detected occupants (col 10 line 58-col 11 line 67 teaches analysis of customer tracks and  individuals in close proximity and travelling as a group & Col 12 lines 1-22), and classifies each Col 12 lines 10-54 teaches of the determination of time spent by each customer in a certain area); and wherein the system provides identification and quantification of group formation (FIG. 9 -FIG. 20 discuss various types of behavior analyses 1) Map Generation: Display of qualitative visualization for store designer for overall shopping behavior, 2) Quantitative Measurement per Category, such as a ratio between shopping interaction levels, e.g. level 2 over level 1, based on a category-level path analysis, 3) Dominant Path Measurement, which implies a specific decision pattern because a finite number of next regions to choose from a "location A" defines the number of directions from that specific location and shows the tendency/preference of customers' decisions for the next path, 4) Category Correlation of shopping paths for optimal distance between categories, and 5) Category Sequence, which includes the order of engagement).
 	Sharma does not explicitly disclose a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image; a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image; a server that calculates the dimensions of the actual space shown in the input image based on the reference object information; identifies dimensions of a space from only a picture and a user input reference marker; and provides an audit and at least one report of the space. However Steffanson discloses a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image (Fig. 3 mobile device 117 allows the determination of the reference object’s height & fig. 1 & para[0042]- [0043], [0051]-[0053] reference object 131 top point 106 and bottom point 107); a user interface that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image (Fig. 3 mobile device 117 allows the determination of the reference object’s height & fig. 1 & para[0042]- [0043], [0051] - [0053] reference object 131 top point 106 and bottom point 107); a server that calculates the dimensions of the actual space shown in the input image based on the reference object information (figs. 2-3 & para[0044] - [0048], [0054] - [0056] teaches measuring mounting parameters); identifies dimensions of a space from only a picture and a user input reference marker (figs. 2-3 & para[0038] - [0048] , [0051] - [0056] teaches the user interface provided on mobile device 117 and measuring the height & measuring mounting parameters) and provides an audit and at least one report of the space (para[0072] – [0074] & fig. 8 teaches objects and movement history and report the presence and activity in the environment & para[0094] teaches of the people movements)  para[0189] teaches of human activities). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use automatic analysis method for behavior of person in physical space based on measurement of trip of person of Sharma with the method of installing and calibrating thermal imaging system for object recognition and surveillance of Steffanson in order to provide system enhancing tracking that detects the locations/ paths of each customer to perform behavior recognition 

 	Regarding claim 2, Sharma further discloses the system, wherein the video feed captured by the camera and relayed to the processing unit for processing and automated (Fig. 4 -5 & col 9 lines 51-65 video feeds that relay the video from the camera to a processing unit 351, person detection 359 and person tracking 360 and only processing the tracks (373) and not the entire image).

 	Regarding claim 3, Sharma further discloses the system, wherein the images are processed in real time (col 9 lines 8-30).  

 	Regarding claim 5, Sharma further discloses the system, wherein only data extracted from each frame is stored locally and/or relayed to system servers (fig. 4 & col 9 lines 51-65 video feeds that relay the video from the camera to a processing unit 351, person detection 359 and person tracking 360 and only processing the tracks (373) and not the entire image).  

 	Regarding claim 6, Sharma further discloses the system, wherein the computer vision system provides identification and quantification of group formation and physical proximity of group members relative to each other (FIG. 9 level 1 layer can represent level 1 interaction of people & col 10 line 58-col 11 line 67 teaches analysis of customer tracks and individuals in close proximity and travelling as a group & Col 12 lines 1-22).

 	Regarding claim 10, Sharma further discloses the system, wherein the system is configured to provide a recommendation that is model directed to at least one of: an (Col 11 lines 59-67 business decision “model” in which advertisement recommendation is provided)

 	Regarding claim 11, Sharma further discloses the system, wherein the system is configured to make one or more recommendations to a human. (Col 13 lines 18-65 provide a visualization of analytical and statistical data from the trip/track information of the various customers including such data as per-category traffic distribution).


 	Regarding claim 12, Sharma further discloses the system, wherein the system is configured to provide a mechanism by which the human can take the one or more recommendations or other action.  (Col 13, lines 18-65 provide a visualization of analytical and statistical data from the trip/track information of the various customers including such data as per-category traffic distribution that provides a mechanism by which a human can take action).

 	Regarding claim 13, Sharma further discloses the system, wherein the other action that is modeled to best address a condition of interest to an establishment (col 18 lines 18-65 any of the map layers a0-f0 or the behavior analysis results in map layers a)-d).
col 9 lines 8-29).

 	Regarding claim 16, Sharma further discloses the system, wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry (Abstract, col 2 lines 65-67 & col 4 lines 1-5 retail store applications).

 	Regarding claim 17, Sharma further discloses the system, wherein the system is used relative to advertising costs of an establishment (col 11 lines 59-67).  
 	Regarding claim 18, Sharma further discloses the system, wherein the system provides near real time information relative to an establishment's current occupancy and provides information selected from at least one of: the ratio of an establishment's customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment (col 13 lines 30-65 traffic counts and traffic distribution & col 3 lines 58-67 & col 3 lines 58-67 & col 6 lines 23-30 customers is tracked from entrance to exit).  

 	Regarding claim 19, Sharma further discloses the system, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates col 13 lines 30-65 counts per category, shopping conversion, location of customers per category, etc.)

18. 	Claims 7-9, 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Sharma et al. (US 8,009,863) in view of Steffanson et al. (US 2018/0341818 A1) and NPL: Ozgormus, Elif “Optimization of Block Layout for Grocery Stores”, doctoral dissertation Auburn University, May 2015 (NPL attached).

 	Regarding claim 7, Sharma in view of Steffanson discloses the system of claim 1. Sharma in view of Steffanson does not explicitly disclose, wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes, when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data. 
 	However Ozgormus discloses wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner, when , when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data (section 3.3.1 objectives include creating a model ; section 4.1 Simulation Modelling , Fig. 4.1 showing running scenarios of known interventions (conclusions from simulation analysis inform system alterations (recommendations including adjacencies and layout); section 4.1 Grocery Store Simulation which accounts for historical customer routes through the store; section 6.8 Simulation of Proposed Layouts; Bi-Objective Model for the GLSP). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use automatic analysis method for behavior of person in physical space based on measurement of trip object recognition and surveillance of person of Sharma for object recognition and surveillance in view of Steffanson the method customer tracking and data collection system to include the model by Ozgormus in order to provide a model which optimizes store revenue.

 	Regarding claim 8, Ozgormus further discloses the system, wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model (Fig. 4.1 and section 4.2 which describes a simulation model that takes into account system behavior and uses data collected in a real store environment to update the model and that uses different assumptions (updated model). See also the Simulation Software in section 4.3. See also the Refined Model in sections 4.4, 4.4.1 and/or 4.4.2 and Final Model in section 4.4.3). Motivation to combine as indicated in claim 7.

 	Regarding claim 9, Ozgormus further discloses the  system, wherein the systems provide for a continual improvement to the model (Fig. 4.1 and section 4.2 which describes a simulation model that takes into account system behavior and uses data collected in a real store environment to update the model and that uses different assumptions (updated model). See also the Simulation Software in section 4.3. See also the Refined Model in sections 4.4, 4.4.1 and/or 4.4.2 and Final Model in section 4.4.3). Motivation to combine as indicated in claim 7.
	Regarding claim 14, Sharma in view of Steffanson discloses the system of claim 1. Sharma in view of Steffanson does not explicitly disclose wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result. However Ozgormus discloses the system, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result. (See Fig. 4.1 and section 4.2. See also the Simulation Software in section 4.3. See also the Refined Model in sections 4.4, 4.4.1 and/or 4.4.2 and Final Model in section 4.4.3). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use automatic analysis method for behavior of person in physical space based on measurement of trip object recognition and surveillance of person of Sharma for object recognition and surveillance in view of Steffanson the method customer .

19. 	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 8,009,863) in view of Steffanson et al. (US 2018/0341818 A1) and Harper et al. (US 2012/0150586 A1).

 	Regarding claim 20, Sharma in view of Steffanson discloses the system of claim 1. Sharma in view of Steffanson does not explicitly disclose, wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity. However Harper discloses wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity (Para [0007], [0042], [0051] teaches send a notification which if percent of capacity falls below 25 percent). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method customer tracking and data collection system of Sharma in view of Steffanson with the method of updating count and update demographic characteristics of the customers entering the venue of Harper in order to provide a System for monitoring and reporting a social venue,


Conclusion
20. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922.  The examiner can normally be reached on Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425